Title: To Alexander Hamilton from George Washington, 31 March 1796
From: Washington, George
To: Hamilton, Alexander


Philadelphia 31st Mar: 1796
My dear Sir,
(Private)
I do not know how to thank you sufficiently, for the trouble you have taken to dilate on the request of the House of Representatives for the Papers relative to the British Treaty; or how to apologize for the trouble (much greater than I had any idea of giving) which you have taken to shew the impropriety of that request.

From the first moment, and from the fullest conviction in my own mind, I had resolved to resist the principle wch. was evidently intended to be established by the call of the House of Representatives; and only deliberated on the manner, in which this could be done, with the least bad consequences.
To effect this, three modes presented themselves to me—1.   a denial of the Papers in toto, assigning concise, but cogent reasons for the denial; 2   to grant them in whole; or 3.   in part; accompanied with a pointed protest against the rights of the House to controul Treaties, or to call for Papers without specifying their object; and against the compliance being drawn into precedent.
I had as little hesitation in deciding that the first was to most tenable ground, but from the peculiar circumstances of this case It merited consideration, if the principle could be saved, whether facility in the provisions might not result from a compliance. An attentive examination however of the Papers and the subject, soon convinced me that to furnish all the Papers would be highly improper; and that a partial delivery of them would leave the door open for as much calumny as the entire refusal—perhaps more so—as it might, and I have no doubt would be said, that all such as were essential to the purposes of the House, were withheld.
Under these impressions, I proceeded, with the heads of Departments and the Attorney General, to collect materials; & to prepare an answer, subject however to revision, & alteration, according to circumstances. This answer was ready on Monday—and proposed to be sent in on Tuesday but it was delayed until I should receive what was expected; not doing it definitively on that day, the delivery of my answer was further postponed till the next; notwithstanding the anxious solicitude which was visible in all quarters, to learn the result of Executive decision.
Finding that the draft I had prepared, embraced most, if not all the principles which were detailed in the Paper I received yesterday; though not the reason⟨in⟩gs—That it would take considerable ⟨t⟩ime to copy the latter—and above all, hav⟨ing⟩ understood that if the Papers were refused a fresh demand, with strictures might be expected; I sent in the answer wch. was ready; reserving the other as a source for reasoning if my information proves true.
I could not be satisfied without giving you this concise acct. of the business. To express again my sincere thanks for the pains you have been at to investigate the subject, ⟨and to assure you, over & over, of the warmth of my friendship and of the affectionate regard with which
I am   Your Affectionate
G Washington⟩
